Citation Nr: 1201634	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for thoracic outlet syndrome (TOS) affecting the right upper extremity.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a right hand disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2002, and from November 2003 to April 2005, with additional periods of service with the Army National Guard. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied claims of service connection for neck disability, a right shoulder disability, a right elbow disability, a right wrist disability, and a right hand disability.  In September 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011). 

The Board has recharacterized the claims for service connection which are on appeal because the Veteran has informed VA that his right hand, wrist elbow and shoulder symptoms, are manifestation thoracic outlet syndrome (TOS), which was recently diagnosed.  Therefore he clarified that he is claiming service connection for TOS affecting the right upper extremity.  In light of the recent holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board is taking jurisdiction of the underlying claim for service connection for TOS, previously addressed as separate claims for service connection symptoms of the right hand, wrist, elbow, and shoulder.  However, the record shows that in addition to TOS, the Veteran may have other disorders affecting the right hand, wrist, elbow and shoulder, for which service connection may be warranted.  To afford appropriate consideration of the Veteran's claims, the claims have been organized and consolidated as shown above.

A claim for to reopen a claim for service connection for a respiratory disability, to include as due to an undiagnosed illness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  

The claims for service connection for a cervical spine disability, a right shoulder disability, a right elbow disability, a right wrist disability, and a right hand disability, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's TOS  affecting the right upper extremity had onset in service.


CONCLUSION OF LAW

TOS affecting the right upper extremity was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In a case where the Veteran's complete service medical records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider resolving reasonable doubt in favor of the Veteran pursuant to 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In statements submitted to VA and at the September 2011 hearing, the Veteran reported onset of symptoms affecting the right upper extremity, to include tingling, numbness, and pain, in service.  Specifically, he claimed he developed thoracic outlet syndrome (TOC) during performing his duties as a SAW gunner while stationed in Iraq, which required him to carry heavy weapons and ammunitions over his right shoulder, for prolonged periods of time.  He also related his symptoms to typing for 8 to 12 hours a day on active duty.  The Veteran testified that he sought treatment in service and following service discharge starting in 2005.   

The available service medical records contain no complaint, history, or finding consistent with a right upper extremity disability.  After service, treatment records starting in 2005, noted complaints and treatment for the right upper extremity.  VA treatment notes in July 2005, approximately three months after discharge from service, show that the Veteran was seen for right wrist pain.  He reported onset of the pain three years earlier.  X-rays revealed no abnormalities.  In May 2006 the Veteran was treated for right elbow pain with numbness and tingling of the fingers.  He related onset of the symptoms two years earlier.  The Veteran was diagnosed with cubital tunnel syndrome of the right elbow.  An October 2006 cervical spine MRI showed small left paramedian disc bulge at C5-6.  

An April 2008 chiropractic treatment record shows that the Veteran was evaluated for complaints of pain in the right wrist, elbow, shoulder, and the right side of his neck.  He stated that the pain began while stationed in Iraq during service.  The clinician noted a history of peripheral neuropathy unsuccessfully treated, but ultimately, the Veteran was referred for a second opinion.  

VA treatment records in 2007 show a history of pain in the right upper extremity since service.  The Veteran used an elbow pad and wrist support.  A sleeve and epicondylitis strap was also ordered in July 2007.  The assessment was right medial epicondylitis with ulnar nerve irritation.  Additional treatment included therapy and medication.  A June 2008 MRI revealed C5-6 left paracentral small disk protrusion with cord contact.  EMG testing in August 2008, was negative for right cervical radiculopathy, ulnar neuropathy, and non-neurogenic TOS.  

VA treatment notes starting in June 2009 recorded a diagnosis of non-neurogenic TOS (NNTOS) manifested by upper extremity symptomatology, treated with opiates.  The condition had a gradual onset four years earlier and was progressively worse.  A clinician noted chronic pain from NNTOS and ulnar neuropathy symptoms.  In June 2009, the Veteran's VA treating physician indicated that the Veteran suffered from chronic pain in the neck, right shoulder, right trapezius and right arm, secondary to NNTOS.  The Veteran sought treatment from VA starting in 2005, at which time he reported a history of onset of symptoms three years earlier.  The physician noted that as a SAW gunner during service, the Veteran was required to carry heavy weapons and ammunitions using a non-standard sling that went over his right shoulder on a daily basis.  The examiner opined that the Veteran's NNTOS was most likely caused by or the result of carrying heavy weapons and ammunition on his right shoulder during service.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's NNTOS affecting the right upper extremity had onset in service.  

Initially, the Board must assess the Veteran's competence and credibility to assert that the right upper extremity NNTOS had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he experienced pain, numbness and tingling in the right upper extremity in service, as he was able to visibly observe such problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's complete service medical records are not available, and those associated with the claims file lack the combination of manifestations sufficient to identify a right upper extremity disability and sufficient observation to establish chronicity in service as distinguished from merely isolated findings, and there is no contemporaneous evidence to show that the condition was manifest during service.  However, the evidence also shows that within three months of service discharge, the Veteran sought treatment for right wrist pain and reported a history of onset of symptoms three years earlier.  Similarly, subsequent private and VA treatment records documented ongoing complaints and extensive treatment and clinical testing for symptoms of the right upper extremity, variously diagnosed, until he was diagnosed with NNTOS in June 2009.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Significantly, on the question of medical causation, the competent medical evidence supports the appellant's claim.  Statements and treatment records from the Veteran's private treating and VA physicians from 2005 to 2011, etiologically link the Veteran's right upper extremity symptoms to service.  The post-service treatment reports consistently recorded a history of onset of symptoms in service.  Additionally, in June 2009, the Veteran's VA treating physician opined that the Veteran's NNTOS, manifested by pain in the neck and right upper extremity, was most likely caused by or the result of carrying heavy weapons and ammunition on his right shoulder during service.  The examiner explained that as a SAW gunner during service, the Veteran was required to carry heavy weapons and ammunitions using a non-standard sling that went over his right shoulder on a daily basis.  The physician also noted treatment starting in 2005, with a reported history of onset of symptomatology in service.  There is no competent evidence that contradicts the opinion.  

Considering the credible testimony provided by the Veteran, the current diagnosis of NNTOS affecting the right upper extremity, and competent medical evidence that etiologically links the Veteran's NNTOS to service, the Board finds that the balance of positive and negative evidence is at least in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current NNTOS affecting the right upper extremity and service.  Therefore, service connection TOS affecting the right upper extremity is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thoracic outlet syndrome affecting the right upper extremity  is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran claims service connection for right hand, wrist elbow and shoulder symptoms, and a cervical spine condition.  While at the September 2009 personal hearing he attributed these symptoms to the now service-connected TOS, the record shows that in addition to TOS, the Veteran may have other disorders affecting the cervical spine, right hand, right wrist, right elbow, and right shoulder, for which service connection may be warranted and which could warrant separate ratings.  

The Board notes that in addition to TOS diagnosed in June 2009, the post-service medical evidence shows treatment for variously diagnosed disorders affecting the cervical spine and right upper extremity, at different times throughout the period on appeal.  The record contains October 2006 and June 2008 cervical spine MRI findings of C5-6 left paracentral small disk protrusion with cord contact.  Additionally, there have been clinical findings consistent with right cubital tunnel syndrome of the right elbow, peripheral neuropathy unsuccessfully treated, and right medial epicondylitis with ulnar nerve irritation.  While an EMG study in August 2008 was negative for right cervical radiculopathy, ulnar neuropathy or non-neurogenic TOS, records in 2009 show a diagnosis of non-neurogenic TOS and ulnar neuropathy symptoms.

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination that addresses the etiology of his cervical spine, right shoulder, right elbow, right wrist, and right hand symptoms, a VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's service connection claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Additionally, based on the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection must be considered under 38 C.F.R. § 3.317 (2011). 

A review of the claims file shows that the most recent VA medical records are dated in March 2011.  To aid in adjudication, any subsequent VA medical records treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2011. 

2.  After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology any cervical spine, right shoulder, right elbow, right wrist, and right hand complaints.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, to include the August 2008 EMG study; the VA medical opinion of June 2009; October 2006 and June 2008 cervical spine MRI reports; and post-service clinical findings of right cubital tunnel syndrome of the right elbow, peripheral neuropathy, and right medial epicondylitis with ulnar nerve irritation.  The examiner is asked to provide the following opinions: 

a) State whether the complaints of cervical spine, right shoulder, right elbow, right wrist, and right hand symptoms, are attributable to any known clinical diagnosis, in addition to the currently diagnosed NNTOS, or whether they are the result of NNTOS.

b) If any cervical spine, right shoulder, right elbow, right wrist, or right hand right disability, is determined to be attributable to a known clinical diagnosis other than NNTOS, is it at least as likely as not (50 percent probability or greater) that current cervical spine, right shoulder, right elbow, right wrist, or right hand disability, is related to the Veteran's tours of active duty from October 2001 to February 2002, and from November 2003 to April 2005? The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


